1    Thomas P. Riley, SBN 194706
     LAW OFFICES OF THOMAS P. RILEY, P.C.
2    First Library Square
     1114 Fremont Avenue
3    South Pasadena, CA 91030-3227
4    Tel: 626-799-9797
     Fax: 626-799-9795
5    TPRLAW@att.net
6    Attorneys for Plaintiff
     Innovative Sports Management, Inc. d/b/a Integrated Sports Media
7

8
                                 UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF CALIFORNIA
9                                     OAKLAND DIVISION
10

11   INNOVATIVE SPORTS MANAGEMENT,                        Case No. 4:19-cv-02791-HSG
     INC. d/b/a INTEGRATED SPORTS
12
     MEDIA,                                               PLAINTIFF’S REQUEST FOR
13
                                                          TELEPHONIC APPEARANCE FOR
                        Plaintiff,                        THE INITIAL CASE
14                                                        MANAGEMENT CONFERENCE; and
                         vs.                              ORDER (as modified)
15

16   PEDRO ZERPA, et al.,                                 DATE: Tuesday, September 17, 2019
17                                                        TIME: 2:00 P.M.
                        Defendants.
18

19
            TO THE HONORABLE HAYWOOD S. GILLIAM, JR., THE DEFENDANTS, AND
20   THEIR ATTORNEYS OF RECORD:
21          The undersigned counsel for Plaintiff Innovative Sports Management, Inc. d/b/a Integrated
22   Sports Media, respectfully requests the opportunity to appear telephonically for the upcoming Initial
23   Case Management Conference presently scheduled for Tuesday, September 17, 2019 at 2:00 P.M.
24          This request is necessitated by the fact that Plaintiff’s counsel’s law firm is located in South
25   Pasadena, Los Angeles County, outside the Oakland Division of this Honorable Court.

26          WHEREFORE, Plaintiff respectfully requests that Plaintiff’s counsel be permitted to appear

27
     by telephone for the Initial Case Management Conference presently scheduled for Tuesday,

28
     September 17, 2019 at 2:00 P.M.




                                                       Page 1
1                            Respectfully submitted,
2

3

4
     Date: August 21, 2019   /s/ Thomas P. Riley
5                            LAW OFFICES OF THOMAS P. RILEY, P.C.
                             By: Thomas P. Riley
6                            Attorneys for Plaintiff
7
                             Innovative Sports Management, Inc. d/b/a Integrated
                             Sports Media
8    ///
9    ///
10   ///
11   ///
12   ///

13   ///

14
     ///

15
     ///
     ///
16
     ///
17
     ///
18
     ///
19
     ///
20
     ///
21
     ///
22
     ///
23
     ///
24
     ///
25
     ///
26   ///
27   ///
28   ///




                               Page 2
1                                          ORDER
2

3          It is hereby ordered that Thomas P. Riley, Plaintiff’s lead trial counsel in civil action number
4    4:19-cv-02791-HSG styled Innovative Sports Management, Inc. d/b/a Integrated Sports Media v.
5    Zerpa, et al. is hereby granted permission to appear telephonically at the Initial Case Management

6    Conference scheduled for Tuesday, September 17, 2019 at 2:00 P.M.

7           Plaintiff’s counsel shall contact CourtCall at (866) 582-6878 to make arrangements for the

8
     telephonic appearance.

9

10

11
     IT IS SO ORDERED:
12

13

14                                                                Dated:     8/22/2019

15
     THE HONORABLE HAYWOOD S. GILLIAM, JR.
     United States District Court
16   Northern District of California
17
     ///
18
     ///
19
     ///
20   ///
21   ///
22   ///
23   ///
24   ///
25   ///

26   ///

27
     ///

28
     ///




                                                      Page 3
